DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 22-24, 32, 41-43, 45-51 are pending in this application.  Claims 4-21, 25-31, 33-40, 44 are cancelled.  Claims 22-24, 32, 48-51 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-3, 41-43, 45-47 are examined in this Office Action. 
The amendments to the claims necessitated the new grounds of rejection and the Office Action is made Final. Arguments remaining pertinent are addressed at the end of the Office Action.

Status of Rejections

	1.	The rejection of claims 45-47 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter is withdrawn in view of the amendments to the claims and recast below.

	2.	The rejection of claims 1-3, 39, 44-47 under 35 U.S.C. 102(a)(1) as being anticipated by Timmermans et al (“Generation of T Cells from Human Embryonic Stem Cell-Derived Hematopoietic Zones,” J Immunol June 1, 2009, 182 (11) 6879-6888) (cited on IDS filed 12/06/2019 as document no. C9) (Timmermans) is withdrawn in view of the amendments to the claims.  

	3.	The rejection of claims 1-3, 39 under 35 U.S.C. 102(a)(1) as being anticipated by Vizcardo et al (“Regeneration of Human Tumor Antigen-Specific T Cells  from iPSCs Derived from Mature CD8+ T Cells,” Cell Stem Cell 12, 31-36, January 3, 20130 (cited on IDS filed 12/06/2019 as document no. C11) (Vizcardo) is withdrawn in view of the amendments to the claims.  

	4.	The rejection of claims 40, 41 and 43 under 35 U.S.C. 103 as being unpatentable over Vizcardo above as applied to claims 1-3 and 39 above and further in view of Okamura et al (US 2010/0009447) (cited on IDS filed 12/06/2019 as US Patent Document no. 7,749,760) (Okamura) is  withdrawn in view of the amendments to the claims.  

	5.	The rejection of claim 42 under 35 U.S.C. 103 as being obvious over Vizcardo as applied to claims 1-3, 39 above in view of Staerk et al (“Reprogramming of peripheral blood cells to induced pluripotent stem cells,” Cell Stem Cell. 2010 July 2; 7(1): 20-24) (cited on IDS filed 12/06/2019 as document no. C8) (Staerk) is withdrawn in view of the amendments to the claims.  

New Grounds of Rejection
Claim Rejections - 35 USC § 101
	1.	Claims 45-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

	Timmermans discloses (figure 3K) the cells expressed TCRgamma/delta (the claimed γδ TCRs). Timmermans discloses the NKT cells expressed CD56 (page 4, left column, bottom paragraph). Applicant’s specification discloses [0008] that killer cells immunoglobulin-like receptors (KIRs) are found on NK cells. Timmermans obtains T cells and not NK cells. Therefore, the mimetic innate immune cells of Timmermans have no expression of KIR. Timmermans teaches the claimed “population of gamma-delta NKT cells comprising cells that express gamma-delta TCRs and at least one of ….. CD56 with low or no expression of killer cell immunoglobulin like receptors (KIR).”
	Therefore, the claimed population of gamma delta NKT cells expressing gamma delta TCR and at least of one of CD56, CD16, NKp30, NKp44, NKp46, NKG2D, DNAM-1, FASL, TRAIL, NKG2A/CD94 is found naturally occurring in nature.
	Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 45 is directed to a composition of matter (the population of gamma delta NKT cells). The claim is therefore directed to a statutory category, a product.
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature} or an abstract idea. in the instant case, the product is a naturally occurring product (population of gamma delta NKT cells) disclosed by Timmermans as being the same product as found in naturally occurring NKT cells. Because the cell composition (population of gamma delta NKT cells ) is the same as a product of nature, it fails within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (population of gamma delta NKT cells) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, if must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 45 fails to recite any additional elements that amount to significantly more than the judicial exception. Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.

	Regarding dependent claims 46 and 47, the claims encompass nothing more than the population of gamma delta NKT cells.  Therefore, the claims as a whole do not amount to significantly more than the exception itself (there is no inventive concept in the claims) and are not eligible, thus concluding the eligibility analysis.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Timmermans (of record).
Regarding claim 45, Timmermans discloses (figure 3K) the cells expressed TCRgamma/delta (the claimed γδ TCRs). Timmermans discloses the NKT cells expressed CD56 (page 4, left column, bottom paragraph). Applicant’s specification discloses [0008] that killer cells immunoglobulin-like receptors (KIRs) are found on NK cells. Timmermans obtains T cells and not NK cells. Therefore, the mimetic innate immune cells of Timmermans have no expression of KIR. Timmermans teaches the claimed “population of gamma-delta NKT cells comprising cells that express gamma-delta TCRs and at least one of ….. CD56 with low or no expression of killer cell immunoglobulin like receptors (KIR)” (claim 45).   Applicant’s specification discloses [0008] that killer cell immunoglobulin-like receptors (KIRs) are found on NK cells and gamma-delta T cells expressing CD3 would not express KIRs. Therefore, the Timmermans populations does not express or has low expression of KIR receptors (claim 45). 
Regarding claim 47, Timmermans discloses the cells express the markers CD3 (figure 1c) and TCRgamma/delta (the claimed y6 TCRs) (figure 3K) (the claimed “(b) the gamma-delta NKT cells are mimetic gamma-delta T cells and wherein the T cells comprise gamma-delta TCR expression”) (claim 47, part b). See, also, figure 5.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	1.	Claims 1-3, 41, 43, 45, 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Vizcardo (of record) in view of Okamura (of record).

	Vizcardo discloses (Figure S2A, supplemental information (SI)) co-culturing human iPSCs (hiPSCs)  (claim 1, part d) derived from human adult peripheral blood cells on OP9 cells (the claimed “co-culturing human pluripotent stem cells with a stromal cell line deficient in expressing macrophage colony stimulating factor (M-CSF) to generate innate immune cell progenitors”) for 12 days (the claimed “wherein the human pluripotent stem cells in (a) are co-cultured with the stromal cell line deficient in expressing M-CSF for 12 days;” claim 2);
	co-culturing the cells from part d with OP9-DL1 (the claimed Notch ligand DLL1) in Media (comprising 20% Fetal calf serum (FBS); SI page 7, bottom paragraph) comprising SCF, FLTSL and IL-7 (Figure S2A, Sl) (claim 1, part e) from 13 days to 60 days and that the cells were passaged every 6-7 days (SI page 7, bottom paragraph) for 30 days (approximately 4 weeks) a value falling within the claimed range of 3-5 weeks (claim 1, part f).
	Regarding claim 1 part b, Vizcardo discloses the hiPSCs were generated by incorporating reprogramming factors (Yamanaka factors ) Oct4, Sox2, Kif4 and c-Myc and SV40 into peripheral blood T cells (SI, page 1, top paragraph) (claim 1, part b) and that the cells were cultured to generate induced pluripotent stem cells. 
	Regarding claim 3, Vizcardo discloses the media was alpha-MEM (SI page 7, bottom paragraph).

	Applicant’s specification discloses [0045] that iPSC-derived  γδ (gamma-delta) NKT cells have features of NK T cells such as expression of CD3. Vizcardo discloses the cells produced express CD3 (figure 2C, for example), therefore Vizcardo discloses obtaining the claimed “γδ  T cell derived iPSCs;” claim 1, part c.

	Vizcardo differs from the claims in that the document fails to disclose expanding peripheral blood cells in the presence of an amino-bisphosphonate and interleukin 2 (IL2) prior to incorporating reprogramming transcription factors into the peripheral blood cells to generate γδ T cell derived -induced pluripotent stem cells (PSC).  However, Okamura cures the deficiency. 
	Okamura discloses [0002], [0011]  a method of producing iPSC derived γδ NK T cells. Okamura discloses [0009] when peripheral blood are cultured in a medium supplemented with IL-2 and a bisphosphonate (the claimed “expanding peripheral blood cells in the presence of an amino-bisphosphonate and interleukin 2 (IL2);” claim 1, part a), that γδ  T cells (gamma/delta T cells) are obtained which have a high antitumor activity. Okamura discloses [0076] the expanded γδ T cell (gamma/delta T cell) population strongly expressed NKG2D, a marker disclosed by Applicants’ specification [0026] as indicative of γδ T cells.
	Okamura discloses screening the iPSCs to identify cells expressing the γδ TCRG configuration (figure 2) (the claimed “screening the TCRG gene configuration of iPSCs to identify γδ T cell-derived iPSCs;” claim 1, part c). 
	Okamura discloses the method of expanding the T cells can further comprise culture in the presence of II-15 [0038] (claim 1, part e) (the claimed “expanding γδ NKT cells mimetic innate immune cells in the presence of feeder cells in a media comprising stem cell factor (SCF); Fetal Bovine Serum (FBS); Fms- related tyrosine kinase 3 ligand (FLT3L), interleukin  (IL7) and interleukin 15 (IL15);” claim 43).
	Okamura discloses [0006] the amino-bisphosphonate is zoledronate, which is a salt of zoledronic acid (the claimed “wherein the amino- bisphosphonate is zoledronic acid or salts thereof;” claim 41).
	Okamura discloses [0076] cells expressing  Vgamma9Vdelta2 T cells (the claimed “wherein the γδ TCR comprises a V gamma 9 V delta 2 (Vγ9Vδ2);” claim 45, claim 46)  as well as NKG2D (the claimed “at least one of NKG2D;” claim 45).
Okamura discloses the cells comprise γδ  TCR expression  (claim 47, part b).
	Okamura discloses [0004] γδ T cells (gamma/delta T cells) are spotlighted as  cells capable of performing tumor cell elimination and intracellular defense against parasitic bacteria and parasites without being restricted by major histocompatibility antigens. Okamura discloses [0004] cancer treatment with use of γδ  T cells (gamma/delta T cells) obtained from human peripheral blood is currently under research but a limited quantity of γδ  T cells (gamma/delta T cells) present in human peripheral blood makes it difficult to obtain a sufficient amount of γδ T cells (gamma/delta T cells) for use in immunotherapy.
	It would have been obvious to one of ordinary skill to modify the Vizcardo method by culturing the peripheral blood T cells (before introduction of the programming factors) in the presence of IL-2 and an amino-biphosphonate as suggested by Okamura in view of the teachings of Okamura that culture in the presence of IL-2 and an amino-  biphosphonate increases the proliferation of γδ T cells (gamma/delta T cells) (the claimed “expanding peripheral blood cells in the presence of an amino-bisphosphonate and interleukin 2 (IL2); claim 1, part a).
	One of ordinary skill would have had a reasonable expectation of success in increasing the number of γδ T cells (gamma/delta T cells) in view of the teachings of Okamura that culture in the presence of IL-2 and an amino-biphosphonate resulted in a dramatic proliferation of the γδ T cells (gamma/delta T cells) [0003]. 
	One of ordinary skill would have been motivated to increase the population of γδ  T cells (gamma/delta T cells) for use in reprogramming to obtain induced pluripotent stem cells in view of the teachings of Okamura that γδ T cells (gamma/delta T cells) are capable of performing tumor cell elimination and intracellular defense against parasitic bacteria and parasites without being restricted by major histocompatibility antigens [0004] but a limited quantity of γδ  T cells (gamma/delta T cells) present in human peripheral blood makes it difficult to obtain a sufficient amount of γδ T cells (gamma/delta T cells) for use in immunotherapy. 

	2.	Claim 42 is rejected under 35 U.S.C. 103 as being obvious over Vizcardo and Okamura as applied to claims 1-3, 41, 43, 45, 46 and 47 above in view of Staerk (of record).  The teachings of Vizcardo and Okamura above are incorporated herein in their entirety.  
	Vizcardo and Okamura differ from the claims in that the document fails to disclose a TCRgene rearrangement.  However, Staerk cures the deficiency.
	Staerk discloses reprogramming of human peripheral blood cells using a polycistronic vector encoding Oct4, KIf4, Sox2 and c-Myc to generate iPS cells (Abstract). Staerk discloses (page 3, third paragraph) that T-cell development involves sequential genetic DNA rearrangements of the T cell receptor (TCRD > TCRG > TCRB > TCRA). Staerk discloses (page 3, third paragraph) detection of any TCR gene rearrangement in iPS cells derived from peripheral blood of healthy donors is indicative of a mature T-cell. Staerk discloses (page 3, paragraph 4) identifying TCRG gene rearrangements of all iPS clones from donors 3 and 4. Staerk therefore discloses when the iPSCs are generated the iPSCs comprise a TCR gene arranged in a TCRG gene configuration (the claimed “the iPSCs comprises a TCR gene arranged in a TCRG gene configuration;” claim 42).
	It would have been obvious to one of ordinary skill to modify the method of Vizcardo and Okamura by using PCR analysis to detect TCR gene arrangements as suggested by Staerk in order to determine if the iPS cells were derived from a mature T cell having TCR gene rearrangements.
	One of ordinary skill would have had a reasonable expectation of success in obtaining iPSCs comprising a TCR gene rearranged in a TCRG gene configuration in view of the teachings of Staerk that (page 3, third paragraph) T-cell development involves sequential genetic DNA rearrangements of the T cell receptor and that TCRG rearrangements will be obtained. One of ordinary skill would have had the reasonable expectation that iPSCs expressing rearranged TCR genes would be obtained when the iPSCs produced were obtained from a mature T cell population as evidenced by Staerk.
	One of ordinary skill would have been motivated to obtain iPSCs cells having TCRG gene rearrangements in order to study the molecular mechanism underlying blood and other disorders, an advantage as disclosed by Staerk (page 2, top paragraph).

Response to Arguments
	Applicant’s arguments, filed 08/09/2022 have been considered but not found persuasive.

	1.	At the outset, and contrary to applicants’ arguments (page 2 paragraph 7) no claim has been declared allowable. See, prior Office Action, last page, “No claim is allowed.”  Applicants’ arguments (“Applicant has amended claim 1 to include the indicated allowable subject matter”) to the contrary do not have any basis in the prior Office Action.  Lack of anticipation is not the same as allowable subject matter. 

	2.	Applicants argue (page 8, top paragraph) regarding the 35 USC 101 rejection:
The Office Action has cited Thibault as disclosing T cells having CD3 staining (specifically on γδ  T cells), which the Office Action has taken to be evidence of naturally occurring cells with the same characteristics as the claimed mimetic innate immune cells. The Office Action’s argument is based on the understanding that mimetic innate immune cells are characterized by CD3 alone. However, this is not the case. Several other T cells have CD3 markers and, in fact, one of the previous problems with isolating the claimed T cells (which is laid out in the present application as filed) is that “time consuming methods of depletion of concomitant CD3+ T cells is necessary for allogeneic use of NKT cells (Lapteva et al.)” (paragraph [0007] of the present Application as filed). As such, the claimed population of cells cannot be isolated or characterized by CD3 expression alone.

In contrast to the naturally occurring cell populations indicated in the Office Action (and disclosed in Thibault), it is the markers listed in presently pending claim 45 that are characteristic of gamma-delta NK cells which are not naturally found on isolated γδ T cells based on CD3 expression.

Applicant also notes that claim 47(a) specifically recites cells that do not express CD3.

The claimed cells resulting from the isolation method have a unique signature that is not found in naturally occurring cell populations. Consequently, the claims are directed to statutory subject matter under 35 U.S.C. §101 and Applicant requests that the rejection be withdrawn. Rejections under 35 U.S.C. §102


In reply and contrary to the arguments, Timmermans discloses the NKT cells expressed CD56 (page 4, left column, bottom paragraph). Applicant’s specification discloses [0008] that killer cells immunoglobulin-like receptors (KIRs) are found on NK cells. Timmermans obtains T cells and not NK cells. Therefore, the mimetic innate immune cells of Timmermans have no expression of KIR. Timmermans teaches the claimed “population of gamma-delta NKT cells comprising cells that express gamma-delta TCRs and at least one of ….. CD56 with low or no expression of killer cell immunoglobulin like receptors (KIR).”
	Therefore, the claimed population of gamma delta NKT cells expressing gamma delta TCR and at least of one of CD56, CD16, NKp30, NKp44, NKp46, NKG2D, DNAM-1, FASL, TRAIL, NKG2A/CD94 is found naturally occurring in nature.
	Claim 47 offers a choice of parts a or b and part b.  Claim 47 is not limited to “wherein the cells do not express CD3.”  
	Because the claimed subject matter is naturally occurring in nature as taught by Timmermans, the claims remain directed to non-patentable statutory subject matter.

	3.	Applicants argue (rejection under 35 USC 102) 
Further, as neither Timmermans nor Vizcardo disclose gamma-delta NKT cells expressing gamma-delta TCRs (yo TCRs) and at least one of CD56, CD16, NKp30, NK p44, NKp46, NKG2D, DNAM-1, FASL, TRAIL, NKG2A/CD94, or a combination thereof and with low or no expression of killer cell immunoglobulin-like receptors (KIR), claims 45-47 are also novel over each cited reference. Applicant requests that the rejection be withdrawn.	

	In reply and contrary to the arguments, Timmermans discloses (figure 3K) the cells expressed TCRgamma/delta (the claimed γδ TCRs). Timmermans discloses the NKT cells expressed CD56 (page 4, left column, bottom paragraph). Applicant’s specification discloses [0008] that killer cells immunoglobulin-like receptors (KIRs) are found on NK cells. Timmermans obtains T cells and not NK cells. Therefore, the mimetic innate immune cells of Timmermans have no expression of KIR. Timmermans teaches the claimed “population of gamma-delta NKT cells comprising cells that express gamma-delta TCRs and at least one of ….. CD56 with low or no expression of killer cell immunoglobulin like receptors (KIR).”
	The rejection under 35 USC 102 over Vizcardo has been withdrawn.

	4.	Applicants argue (page 3, fourth paragraph)
In addition to not disclosing expanding peripheral blood cells in the presence of an amino-bisphosphonate and interleukin 2 (IL-2) prior to subsequently incorporating reprogramming transcription factors to generate iPS, as acknowledged by the Office Action, Vizcardo also does not disclose screening the TCRG gene configuration of iPSCs to identify γδT cell-derived iPSCs; and co-culturing the innate immune cell progenitors with a stromal cell line deficient in expressing M-CSF and DLL1 in a media comprising SCF, FLT3L, IL4 and IL15 to generate differentiated gamma-delta NKT cells. In fact, Vizcardo is not related to  γδ T cells at all; let alone using IL15 in the media to generate differentiated gamma-delta NKT cells.

	In reply, applicants are arguing the references individually and not the combination as written. Okamura, not Vizcardo, is cited for disclosing screening the iPSCs to identify cells expressing the γδ TCRG configuration (figure 2).  
	Okamura, not Vizcardo, is cited for disclosing the method of expanding the T cells can further comprise culture in the presence of II-15 [0038]. Okamura discloses [0002], [0011]  a method of producing γδ NK T cells. 
	Okamura, not Vizcardo, is cited for disclosing [0009] when peripheral blood are cultured in a medium supplemented with IL-2 and a bisphosphonate (the claimed “expanding peripheral blood cells in the presence of an amino-bisphosphonate and interleukin 2 (IL2))  that γδ  T cells (gamma/delta T cells) are obtained which have a high antitumor activity. Okamura discloses [0076] the expanded γδ T cell (gamma/delta T cell) population strongly expressed NKG2D, a marker disclosed by Applicants’ specification [0026] as indicative of γδ T cells.
	It would have been obvious to one of ordinary skill to modify the Vizcardo method by culturing the peripheral blood T cells (before introduction of the programming factors) in the presence of IL-2 and an amino-biphosphonate as suggested by Okamura in view of the teachings of Okamura that culture in the presence of IL-2 and an amino-  biphosphonate increases the proliferation of γδ T cells (gamma/delta T cells) (the claimed “expanding peripheral blood cells in the presence of an amino-bisphosphonate and interleukin 2 (IL2)).
	One of ordinary skill would have had a reasonable expectation of success in increasing the number of γδ T cells (gamma/delta T cells) in view of the teachings of Okamura that culture in the presence of IL-2 and an amino-biphosphonate resulted in a dramatic proliferation of the γδ T cells (gamma/delta T cells) [0003]. 
	Contrary to applicant’s further arguments, Vizcardo does in fact teach co-culturing the innate immune cells from part d with OP9-DL1 (the claimed Notch ligand DLL1) in Media (comprising 20% Fetal calf serum (FBS); SI page 7, bottom paragraph) comprising SCF, FLTSL and IL-7 (Figure S2A, Sl). 

	5.	Applicants argue (page 4, third full paragraph)

As discussed above, Vizcardo does not disclose expanding peripheral blood cells in the presence of an amino-bisphosphonate and interleukin 2 (IL-2) prior to subsequently incorporating reprogramming transcription factors to generate iPS; screening the TCRG gene configuration of 1PSCs to identify y6 T cell-derived iPSCs; and co-culturing the innate immune cell progenitors with a stromal cell line deficient in expressing M-CSF and DLL] in a media comprising SCF, FLT3L, IL4 and IL15 to generate differentiated gamma-delta NKT cells.

Staerk does not cure the deficiencies of Vizcardo. Staerk discloses “a polycistronic vector encoding Oct4, KIf4, Sox2 and c-Myc to generate iPS cells... from frozen peripheral blood of several donors” (Abstract). While Staerk does disclose methods for generating iPSCs, Staerk does not disclose the subsequent steps of the claimed method in order to generate gamma- delta NKT cells. Accordingly, previously pending method of claim 42, which is now incorporated into claim 1, is not obvious over Vizcardo and Staerk. 

	In reply and contrary to the arguments, Applicants are arguing the rejections individually and not the combination as written.  Arguments directed to the teachings of Vizcardo alone have been addressed above.
	Staerk, not Vizcardo, is cited for disclosing reprogramming of human peripheral blood cells using a polycistronic vector encoding Oct4, KIf4, Sox2 and c-Myc to generate iPS cells (Abstract). Staerk discloses (page 3, third paragraph) that T-cell development involves sequential genetic DNA rearrangements of the T cell receptor (TCRD > TCRG > TCRB > TCRA). Staerk discloses (page 3, third paragraph) detection of any TCR gene rearrangement in iPS cells derived from peripheral blood of healthy donors is indicative of a mature T-cell. Staerk discloses (page 3, paragraph 4) identifying TCRG gene rearrangements of all iPS clones from donors 3 and 4. Staerk therefore discloses when the iPSCs are generated the iPSCs comprise a TCR gene arranged in a TCRG gene configuration (the claimed “the iPSCs comprises a TCR gene arranged in a TCRG gene configuration;” claim 42). Okamura, not Staerk, is cited for disclosing [0002], [0011]  a method of producing iPSC derived γδ NK T cells.

	6.	Applicants argue
Furthermore, Applicant submits that none of the references cited disclose a method of making a gamma delta NKT-cells expressing gamma delta TCRs and having both features of γδ T cells and NK cells. Additionally, none of the cited reference disclose the use IL-15 in the media to generate differentiated gamma-delta NKT cells.

As such, the effect resulting from such a step, distinct from the cited references, is that the cells generated by the claimed methods have a broader range of anticancer features. The claimed methods provide a reproducible way of producing unique gamma-delta NKT cells with enhanced anticancer features.

There is no teaching or suggestion in the cited references to adapt their described methods in such a way as to generate gamma-delta NKT cells. Consequently, the skilled person would not consider modifying Vizcardo to include all of the missing steps, as the skilled person could have taken many different approaches in an effort to try and develop a method for reproducibly generating T cells with enhanced anticancer features.
 
	In reply and contrary to the arguments, the combination of Vizcardo and Okamura is cited for teaching a method of generating gamma delta NKT cells as discussed above. Contrary to further arguments, Okamura discloses the method of expanding the T cells can further comprise culture in the presence of II-15 [0038]. Okamura, not Vizcardo, is cited for disclosing [0009] when peripheral blood are cultured in a medium supplemented with IL-2 and a bisphosphonate (the claimed “expanding peripheral blood cells in the presence of an amino-bisphosphonate and interleukin 2 (IL2))  that γδ  T cells (gamma/delta T cells) are obtained which have a high antitumor activity. Okamura discloses [0076] the expanded γδ T cell (gamma/delta T cell) population strongly expressed NKG2D, a marker disclosed by Applicants’ specification [0026] as indicative of γδ T cells.
	Arguments directed to the unexpected results of Il15 are not persuasive.  No claim claims increased percentages of cells generated or that the cells generated have a broader range of anticancer features or enhanced anticancer features.  The ability of IL15 to significantly increase the percentage of  gamma-delta NKT cells is an inherent property of IL15 and would be expected whenever IL15 is present, as for example in Okamura. 

	7.	Applicants argue (page 6, top paragraph)
The claimed solution is not obvious. There is no suggestion in any of the cited references to use the claimed methods to generate gamma-delta NKT cells which express gamma delta TCRs and at least one of CD56, CD16, NKp30, NKp44, NKp46, NKG2D, DNAM-1, FASL, TRAIL, NKG2A/CD94, or a combination thereof and with low or no expression of killer cell immunoglobulin-like receptors (KIR), and there is no suggestion in any of the cited references which would suggest that such an approach would be successful.

	In reply and contrary to the arguments, Timmermans discloses (figure 3K) the cells expressed TCRgamma/delta (the claimed γδ TCRs). Timmermans discloses the NKT cells expressed CD56 (page 4, left column, bottom paragraph). Applicant’s specification discloses [0008] that killer cells immunoglobulin-like receptors (KIRs) are found on NK cells. Timmermans obtains T cells and not NK cells. Therefore, the mimetic innate immune cells of Timmermans have no expression of KIR. Timmermans teaches the claimed “population of gamma-delta NKT cells comprising cells that express gamma-delta TCRs and at least one of ….. CD56 with low or no expression of killer cell immunoglobulin like receptors (KIR).”

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632